Bates, Judge,
delivered the opinion of the court.
This case comes from the Circuit Court of Lincoln county, to which it was carried by appeal from a justice of the peace.
In the Circuit Court the cause was dismissed upon a motion of the defendant, which set out the following reasons :
1. Because the justice had no jurisdiction to hear and determine said cause, he being limited to the amount of fifty dollars for the value of the property.
2. Because this court has no jurisdiction of this cause.
3. Because the affidavit filed by the plaintiff is insufficient to sustain the action.
The transcript of the record filed in this court does not show the petition and affidavit by which the suit was begun before the justice. We are, therefore, unable to know whether or not the Circuit Court erred in dismissing the cause. We cannot, therefore, reverse the judgment.
Judgment affirmed.
Judges Bay and Dryden concur.